Citation Nr: 1746408	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-34 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2017, the Veteran testified before the undersigned in a videoconference hearing conducted at the RO.  A transcript of the hearing has been included in the record.  The entire record consists of electronic claims files and has been reviewed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran maintains he incurred PTSD from gambling and drug trafficking activities he became enmeshed in during service.  Although a December 2013 VA compensation examiner found that the Veteran did not have PTSD, the Veteran's treating VA physician has diagnosed the Veteran with PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  As service treatment records (STRs) document that the Veteran complained of psychiatric problems, and was evaluated for such during service, a VA examiner should comment on the PTSD claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Veteran's treating physician indicates that PTSD is due to childhood trauma from physical and sexual abuse committed by family members.  No medical evidence of record links the PTSD to service.  Nevertheless, the treating physician indicates that the Veteran entered service with PTSD.  An opinion addressing whether such a disorder was aggravated by service should be provided, in addition to an opinion addressing whether other diagnosed psychiatric illnesses relate to service.  See Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (a claim for PTSD cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).

The TDIU claim must be remanded as well because it is inextricably intertwined with the remanded PTSD claim.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records, the most recent of which are dated in December 2013. 

2.  Schedule the Veteran for a VA examination into his service connection claim for PTSD.  For purposes of this examination, please accept the validity of the PTSD diagnosis provided by the Veteran's treating VA psychiatrist.  See McClain, supra.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Is it clear and unmistakable (i.e., undebatable) that the Veteran had PTSD prior to commencement of active service in September 1976, despite the finding in the March 1976 enlistment report of medical examination that the Veteran's psychiatric state was normal?  Again, please consider the treating VA psychiatrist's finding that the Veteran's PTSD is due to childhood trauma.  

(b)  If it is clear and unmistakable that PTSD pre-existed active service commencing in September 1976, is it also clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during service between September 1976 and May 1979?  In other words, is it clear and unmistakable that, if there was any increase in disability during service, it was due to the natural progress of the disorder? 

In answering (a) and (b), please discuss:

(i) the March 1976 enlistment report of medical history, in which the Veteran reported previous depression and excessive worry;

(ii) the STRs which indicate that the Veteran was evaluated for psychiatric problems during service; 

(iii) the Veteran's conviction during service for armed robbery; 

(iv) the Veteran's detailed lay statements claiming that senior enlisted personnel lured him into gambling and drug trafficking activities during service; 

(v) the January 1979 discharge report of medical examination which noted no psychiatric disorder, but which did note depression and excessive worry related to the Veteran's duties as a police officer during service, "severe migraines" and an in-service head injury.       

(c)  If the response to (a) is negative (i.e., it is not clear and unmistakable that PTSD pre-existed service beginning in September 1976), is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disability (e.g., PTSD, depressive disorder, bipolar disorder, etc.) is related to an in-service disease, event, or injury, in particular the documented complaints of psychiatric difficulty during service, the documented psychiatric evaluation during service, the documented conviction for armed robbery during service, and the Veteran's lay assertions regarding the circumstances leading to the armed robbery (i.e., fear for his life and safety)?

Any opinion or conclusion reached should be fully explained.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




